t c summary opinion united_states tax_court james edwin blackburn petitioner v commissioner of internal revenue respondent docket no 14094-10sl filed date james edwin blackburn pro_se john r bampfield for respondent goeke judge this case was heard pursuant to the provisions of section in effect when the petition wa sec_1katie tolliver tolliver and mary gillum gillum represented petitioner at the trial of this case shortly after trial tolliver and gillum filed a motion for leave to withdraw their appearances the court granted the motion on date 2section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks judicial review of respondent’s notice_of_determination sustaining the proposed collection via levy of an income_tax_liability for we have jurisdiction under sec_6330 for the reasons explained herein we sustain the collection action for a reduced liability background petitioner james edwin blackburn lived in tennessee when he filed a timely petition seeking this court’s review of the notice_of_determination which sustained the proposed levy after an administrative review mr blackburn had previously filed a timely income_tax return for and the return was selected for audit by the internal_revenue_service irs the irs disallowed unreimbursed employee_business_expense deductions claimed on the return and a notice_of_deficiency was issued in date no petition to this court was filed after this notice_of_deficiency at trial we determined that mr blackburn’s testimony regarding his failure to receive the notice_of_deficiency was credible and we allowed him to present evidence in support of his position that his tax_liability was overstated mr blackburn offered a form 1040x amended u s individual_income_tax_return for at trial as an exhibit and the court accepted it into the record the form 1040x reflected no income_tax due for but we must determine whether the deductions reflected on this form 1040x are supported by the substantiating evidence in the trial record on brief respondent has conceded that mr blackburn has substantiated unreimbursed employee business_expenses as follows auto insurance dollar_figure auto registration fee auto repairs auto depreciation big_number respondent also concedes a tax preparation fee deduction of dollar_figure mr blackburn’s form 1040x reflects itemized_deductions of dollar_figure including state taxes of dollar_figure home mortgage interest of dollar_figure gifts to charity of dollar_figure a tax preparation fee allowed by respondent and unreimbursed employee business_expenses totaling dollar_figure which were then reduced to dollar_figure by the 2-percent of adjusted_gross_income limitation mr blackburn drove his automobile for a substantial number of miles as part of his employment with performance sales marketing but he failed to maintain a contemporaneous log of his business-related travel he maintains that virtually percent of his mileage was business related he was reimbursed by his employer for fuel expenses food expenses and a significant portion of his lodging expense mr blackburn also claims home_office expenses as part of the unreimbursed employee_business_expense deduction however he did not support his claim with either testimony or adequate documentation the disputed amounts also include state sales_taxes and an additional deduction for home mortgage interest respondent allowed mr blackburn to raise his liability argument in a supplemental administrative_proceeding after this case was docketed but the settlement officer denied that any change in the liability amount was warranted because mr blackburn had failed to timely supply information discussion mr blackburn has the burden to substantiate the expenses not conceded by respondent see rule a he has not argued that sec_7491 would shift the burden to respondent and the provisions of that section have not been met in any event respondent’s administrative determination is reviewed for abuse_of_discretion in a levy case when the underlying liability is properly at issue the court reviews the appeals employee’s determination de novo 114_tc_176 whether a taxpayer may challenge the underlying liability is decided by the court de novo 114_tc_604 we have found that mr blackburn did not receive a notice_of_deficiency and therefore he may challenge the liability see sec_6330 his only dispute with respondent’s determination concerns the liability all reasonable and ordinary expenses_incurred during a taxable_year for the production_of_income are deductible sec_212 however any such deductible expense must be substantiated by adequate_records sec_6001 certain expenses can be deducted only if the taxpayer can substantiate the amount of the expense the time and place the expense was incurred and the business_purpose of the expense sec_274 sec_1_274-5a income_tax regs such expenses include meals and entertainment_expenses travel_expenses and expenses related to an automobile sec_274 sec_280f the strict substantiation requirements provide that a taxpayer submit a contemporaneous record to establish that he meets the elements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date mr blackburn has provided no documentation regarding his meals and entertainment_expenses or his nonautomobile expenses he has provided some contemporaneous_records regarding his automobile expenses but they are generally insufficient to substantiate the number of miles driven and when and where he drove for business see sec_1_274-5t temporary income_tax regs supra accordingly he is not entitled to deduct any travel_expenses other than those respondent conceded regarding the home_office expense mr blackburn has failed to establish the portion of his home which was devoted to his employment nor did he establish in the record that the additional mortgage interest_expense was his personal_expense respondent points out that one of the forms mortgage interest statement which respondent received from mr blackburn after trial regarding additional mortgage interest reflects an additional person as joint payee respondent argues that mr blackburn did not seek to have this document stipulated into the record and also failed to testify regarding who paid the interest in question we agree with respondent and find that mr blackburn has failed to carry his burden_of_proof regarding the home_office expense and the additional mortgage interest_expense and also that he did not properly raise these issues with the settlement officer see 129_tc_107 the remaining disputed item is the state sales_tax respondent argues this item was not timely raised however we do not find this argument is correct regarding the state tax issue and we find that a deduction for state tax of dollar_figure is allowable finally we find respondent has not contested the claimed charitable_contribution_deduction of dollar_figure and the home mortgage interest_deduction of dollar_figure because of our findings and the concessions a rule computation is required to reflect the foregoing decision will be entered under rule
